                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 WILLIAM DICKS,                                              CIVIL ACTION
                        Petitioner,

                v.

 SUPERINTENDENT LAWNZENCE                                    NO. 19-489
 MAHALLY,
 DISTRICT ATTORNEY OF THE
 COUNTY OF PHILADELPHIA, and
 ATTORNEY GENERAL OF THE STATE
 OF PENNSYLVANIA,
               Respondents.

                                           ORDER

       AND NOW, this 19th day of December, 2019, upon consideration of pro se petitioner’s

Petition Under 28 U.S.C. § 2254 for Writ of Habeas Corpus (Document No. 1, filed February 1,

2019), the record in this case, the Report and Recommendation of United States Magistrate

Judge Linda K. Caracappa dated October 30, 2019, there being no objections filed

notwithstanding the passage of time for filing objections, IT IS ORDERED as follows:

       1.      The Report and Recommendation of United States Magistrate Judge Linda K.

Caracappa dated October 30, 2019, is APPROVED and ADOPTED;

       2.      Pro se petitioner’s Petition Under 28 U.S.C. § 2254 for Writ of Habeas Corpus is

DISMISSED;

       3.      A certificate of appealability will not issue because reasonable jurists would not

debate the propriety of this Court’s procedural ruling with respect to petitioner’s claims. See 28

U.S.C. § 2253(c)(2); Slack v. McDaniel, 529 U.S. 473, 484 (2000); and,

       4.      The Clerk of Court shall MARK this case CLOSED.

                                                     BY THE COURT:

                                                     /s/ Hon. Jan E. DuBois

                                                        DuBOIS, JAN E., J.
